DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered. 

Response to Amendment

The Amendments filed 11/09/2021 responsive to the Office Action filed 06/29/2021 has been entered. Claims 14 and 31 have been amended. Claims 14-20, 22-26 and 29-36 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 7-11 filed 11/09/2021, with respect to the rejection of claims 14 and 31 under 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made in view of Van Esbroeck et al. (US 2018/0029296) with Van Esbroeck et al. (US 2015/0137426).
Applicant’s arguments, see Amendments pages 11-12 filed 11/09/2021, with respect to the rejection of claims 25 and 26 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “at most, Lawton suggests that there is a correlation between leveling wait time, viscosity, and surface area and that because of that correlation, materials of different viscosities will require different leveling wait times. However, Lawton does not disclose or suggest that the correlation (or the "optimum" correlation referred to by the Examiner) will be material dependent, but rather that (at most) the optimum leveling wait time will be material or viscosity dependent.” (page 12)
These arguments are found to be unpersuasive because:
As Applicant agrees above, Lawton teaches that viscosity and surface area being imaged are related to the amount of time to flatten, especially, Lawton teaches that high viscosity and large surface area need more amount of time to flatten. That is, Lawton 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 (a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/506,751, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 14 and 31 recite the limitation “first tilting the rigid or semi-rigid solidification substrate relative to the film” which is not provided in the specification or the claims of the prior-filed application, Application No. 14/506,751. Accordingly, claims 14-20, 22-26 and 29-36 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-16, 22-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Esbroeck et al. (US 2018/0029296, “Van Esbroeck ‘296”) in view of Van Esbroeck et al. (US 2015/0137426, “Van Esbroeck ‘426”) and Lawton et al. (US 5,143,817-of record).

With respect to claims 14 and 30, Van Esbroeck ‘296 teaches a method of making a three-dimensional object from a solidifiable material (Figs. 11-16), comprising: 
solidifying a first layer of the solidifiable material (“the thin layer of resin”) in a first pattern corresponding to a first portion of the three-dimensional object to form a first solidified exposed object surface (“curing of the desired regions”) in contact with a film (“membrane 11”) disposed between the first layer of the solidifiable material and a rigid or semi-rigid solidification substrate that is transparent and/or translucent (“rigid transparent layer 33”), wherein the first layer of the solidifiable material is located between a build platform (“40”) and the film along a build axis (“The radiation is directed towards desired regions of the thin layer of resin in contact with membrane 11 by LCD 32 and through rigid transparent layer 33. The radiation strikes the thin layer of resin sandwiched between the membrane 11 and the build surface 41, resulting in curing of the desired regions, forming a cured resin layer 51 as shown in FIG. 13.”, Pa [0070] and Fig. 13); 
first moving the rigid or semi-rigid solidification substrate (“33”) relative to the film (“11”) in a direction away from the build platform (“40”) to separate the solidification 
moving the build platform away from the rigid or semi-rigid solidification substrate, thereby separating the film from the first solidified exposed object surface (“build platform 40 is moved in a direction away from the curing unit 30 (in this case, downward into the vessel 20), and away from the membrane 11… causing a propagating peeling release of adhesion between it and the printed object 51”, Pa [0072] and Fig. 15; “When the outermost surface of printed object 51 has completely released from membrane 11, the elasticity of the membrane 11 causes it to return to its initial position”, Pa [0073] and Fig. 16);
providing a second layer of the solidifiable material between the first solidified exposed object surface and the film (“When the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11, the process may begin again (as shown in diagram 12) to print the subsequent layer.”, Pa [0073]); 
second moving the solidification substrate relative to the film in a direction toward the build platform (“the curing unit 30 is moved to a position where it is in contact with the flexible and elastic wall 11 and depresses it so as to provide tension as well as move the inner surface of the wall 11 (i.e., the surface of the wall that faces into the vessel 20) to be in contact with the resin 50”, Pa [0068]); and 
solidifying the second layer of the solidifiable material in a second pattern corresponding to a second portion of the three-dimensional object (“The radiation is 
Van Esbroeck ‘296 differs from the claim in that Van Esbroeck ‘296 is silent to (a) the first and second tilting the rigid or semi-rigid solidification substrate relative to the film about a tilting axis and (b) the step of waiting until the expiration of a leveling wait time after completing the step of second tilting the solidification substrate relative to the film about the tilting axis in a direction toward the build platform and before the step of solidifying the second layer of the solidifiable material in a second pattern corresponding to a second portion of the three- dimensional object.
As to (a), in the same field of endeavor, additive manufacturing method, Van Esbroeck ‘426 teaches the separation between the last polymerized layer and the contact surface of radiation module 60, and in order to move the radiation module 60 in a direction away from, and toward the build platform 70 the radiation module 60 may pivot about point 54 (Pa [0060] and Figs. 5D and 5E).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Van Esbroeck ‘296 with the teachings of Van Esbroeck ‘426 and provide the pivot point such that the curing unit 30 is pivotable about the point in order to move the curing unit 30 in a direction away from, and toward the build platform.
As to (b), Van Esbroeck ‘296 teaches that the curing unit 30 is moved to a position where it is in contact with the flexible and elastic wall 11 and depresses it so as to provide tension as well as move the inner surface of the wall 11 (i.e., the surface of the wall that faces into the vessel 20) to be in contact with the resin 50, and the build 
In the same filed of endeavor, method for fabricating integral three-dimensional objects, Lawton teaches that in the background the Hull patent, for example describes a dipping process where a platform is lowered either one layer thickness or is dipped below the distance of one layer in a vat then brought up to within one layer thickness of the surface of the photoformable liquid, and Hull further suggests that low viscosity liquids are preferable, but for other practical reasons, the photoformable liquids are generally high viscosity liquids, although theoretically most liquids will flatten out eventually, high viscosity liquids and even low viscosity liquids take an inordinate amount of time to flatten to an acceptable degree especially if large flat areas are being imaged and if the liquid layer thickness is very thin (Co 2 li 29-41). That is, Lawton teaches that in the production of three-dimensional objects by photoforming photoformable liquid, waiting time for flattening the liquid layer is necessary. 
Therefore, one would have found it obvious to wait until the evenly flattened layer of the liquid is formed between the film (“11”) and the build platform (“40”) or the recent solidified layer after completing the step of second tilting the solidification substrate and before the step of solidifying the second layer for the purpose of producing the desired thickness of the solidified layer to be a portion of the 3D object.

With respect to claim 15, Van Esbroeck ‘296 as applied to claim 14 above teaches that the step of providing a second layer of the solidifiable material between the first solidified exposed object surface and the film comprises moving the build platform toward the film (“the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11”, Pa [0073]).

With respect to claim 16, Van Esbroeck ‘296 as applied to claim 14 above teaches that the step of moving the build platform toward the film is carried out before the step of second tilting the solidification substrate relative to the film about the tiling axis in a direction toward the build platform (“When the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11, the process may begin again (as shown in diagram 12) to print the subsequent layer.”, Pa [0073]).

With respect to claims 22 and 23, Lawton as applied in the combination regarding claim 14 above teaches that the photoformable liquids are generally high viscosity liquids, although theoretically most liquids will flatten out eventually, high viscosity liquids and even low viscosity liquids take an inordinate amount of time to flatten to an acceptable degree especially if large flat areas are being imaged and if the liquid layer thickness is very thin (Co 2 li 29-41). That is, Lawton teaches that in the production of three-dimensional objects by photoforming photoformable liquid, waiting time for flattening the liquid layer depends on the viscosity of the liquid.


With respect to claim 24, Lawton as applied in the combination regarding claim 14 above teaches that the photoformable liquids are generally high viscosity liquids, although theoretically most liquids will flatten out eventually, high viscosity liquids and even low viscosity liquids take an inordinate amount of time to flatten to an acceptable degree especially if large flat areas are being imaged and if the liquid layer thickness is very thin (Co 2 li 29-41). That is, Lawton teaches that in the production of three-dimensional objects by photoforming photoformable liquid, waiting time for flattening the liquid layer depends on the surface area of the liquid layer. 
Therefore, one would have found it obvious to calculate the surface area of a most recently formed layer of the three-dimensional object, and selecting the leveling wait time based on a selected correlation between leveling wait times and surface areas of most recently formed object layers for flattening the liquid layer, since the larger surface area the layer has, the longer time it will take to flatten the liquid layer.

With respect to claims 25 and 26, Lawton as applied in the combination regarding claim 24 above teaches that in the production of three-dimensional objects by photoforming photoformable liquid, waiting time for flattening the liquid layer depends on the viscosity of the liquid and the surface area of the liquid layer (Co 2 li 29-41). 


With respect to claim 29, Van Esbroeck ‘296 as applied to claim 14 above further teaches the step of providing a volume of the solidifiable material having an exposed surface and locating the film beneath the exposed surface (“To ensure that the flexible wall 11 contacts the resin, the vessel 20 has a liquid level sensor (not shown) which can be used to ensure that the liquid level is always at a given desired height. The sensor may provide data to a control system 200, described later, which may .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Esbroeck et al. (US 2018/0029296, “Van Esbroeck ‘296”) in view of Van Esbroeck et al. (US 2015/0137426, “Van Esbroeck ‘426”) and Lawton et al. (US 5,143,817-of record) as applied to claim 14, and further in view of Schillen et al. (EP 2011631-of record).

With respect to claims 17 and 18, Van Esbroeck ‘426 as applied in the combination regarding claim 14 above teaches tilting operation, but is silent to providing an actuator operatively connected to the solidification substrate.
In the same field of endeavor, a modified three-dimensional object producing device, Schillen teaches that during a separation step, a tilt of plate 9 and thereby of vat 6 can be controlled and adjusted with respect to the building plane 7A (Pa [0043]) and by means of agitators 40C, co-planarity can again be set after separation has been realised and when the object carrier 5A will again be moved upwards, whereupon solidified material is again brought into the building plane or building region for the subsequent solidification (Pa [0044] and Fig. 5B). In Fig. 5B, the agitator on the right 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify combination with the teachings of Schillen so that the one would provide Schillen agitators below the substrate and perform the first tilting and the second tilting for the purpose of finely adjust tilting action. The right side agitator (corresponding to the actuator) out of two agitators performing tilting by extending and retracting meets the claim.

With respect to claims 19 and 20, Van Esbroeck ‘426 as applied in the combination regarding claim 14 above teaches tilting operation, but is silent to providing an actuator operatively connected to the solidification substrate.
In the same field of endeavor, a modified three-dimensional object producing device, Schillen teaches that during a separation step, a tilt of plate 9 and thereby of vat 6 can be controlled and adjusted with respect to the building plane 7A (Pa [0043]) and by means of agitators 40C, co-planarity can again be set after separation has been realised and when the object carrier 5A will again be moved upwards, whereupon solidified material is again brought into the building plane or building region for the subsequent solidification (Pa [0044] and Fig. 5B). In Fig. 5B, the agitator on the left side is shown in the retracted configuration in order to tilt the plate 9 downwardly, and one would appreciate that by extending the agitator the plate 9 would come back to the plane again. 
.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Van Esbroeck et al. (US 2018/0029296, “Van Esbroeck ‘296”) in view of Van Esbroeck et al. (US 2015/0137426, “Van Esbroeck ‘426”) and El-Siblani et al. (US 2011/0089610-of record).

With respect to claim 31, Van Esbroeck ‘296 teaches a method of making a three-dimensional object from a solidifiable material (Figs. 11-16), comprising: 
solidifying a first layer of the solidifiable material (“the thin layer of resin”) in a first pattern corresponding to a first portion of the three-dimensional object to form a first solidified exposed object surface (“curing of the desired regions”) in contact with a film (“membrane 11”) disposed between the first layer of the solidifiable material and a rigid or semi-rigid solidification substrate that is transparent and/or translucent (“rigid transparent layer 33”), wherein the first layer of the solidifiable material is located between a build platform (“40”) and the film along a build axis (“The radiation is directed towards desired regions of the thin layer of resin in contact with membrane 11 by LCD 32 and through rigid transparent layer 33. The radiation strikes the thin layer of 
first moving the rigid or semi-rigid solidification substrate (“33”) relative to the film (“11”) in a direction away from the build platform (“40”) to separate the solidification substrate (“33”) from the film (“11”) without traversing a peeling member to peel the film from the first solidified exposed object surface (“the curing unit 30 may be moved to a position such that it is not in contact with membrane 11”, Pa [0071] and Fig. 14); 
moving the build platform away from the rigid or semi-rigid solidification substrate, thereby separating the film from the first solidified exposed object surface (“build platform 40 is moved in a direction away from the curing unit 30 (in this case, downward into the vessel 20), and away from the membrane 11… causing a propagating peeling release of adhesion between it and the printed object 51”, Pa [0072] and Fig. 15; “When the outermost surface of printed object 51 has completely released from membrane 11, the elasticity of the membrane 11 causes it to return to its initial position”, Pa [0073] and Fig. 16);
providing a second layer of the solidifiable material between the first solidified exposed object surface and the film (“When the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11, the process may begin again (as shown in diagram 12) to print the subsequent layer.”, Pa [0073]); 
second moving the solidification substrate relative to the film in a direction toward the build platform (“the curing unit 30 is moved to a position where it is in contact with 
solidifying the second layer of the solidifiable material in a second pattern corresponding to a second portion of the three-dimensional object (“The radiation is directed towards desired regions of the thin layer of resin in contact with membrane 11 by LCD 32 and through rigid transparent layer 33.”, Pa [0070]).

Van Esbroeck ‘296 differs from the claim in that Van Esbroeck ‘296 is silent to (a) the first and second tilting the rigid or semi-rigid solidification substrate relative to the film about a tilting axis and (b) the step of waiting until one selected from (i) a pressure or force sensor measurement value reaches a setpoint value, and (ii) a pressure or force rate of change value reaches a setpoint value, after completing the step of second tilting the solidification substrate relative to the film about the tilting axis in a direction toward the build platform and before the step of solidifying the second layer of the solidifiable material in a second pattern corresponding to a second portion of the three-dimensional object..
As to (a), in the same field of endeavor, additive manufacturing method, Van Esbroeck ‘426 teaches the separation between the last polymerized layer and the contact surface of radiation module 60, and in order to move the radiation module 60 in a direction away from, and toward the build platform 70 the radiation module 60 may pivot about point 54 (Pa [0060] and Figs. 5D and 5E).

As to (b), in the same filed of endeavor, a method for manufacturing 3D objects by resin solidification, El-Siblani teaches that sensor 540 is connected to a pattern generator controller 554 (FIG. 32A) that activates pattern generator 108 to supply solidification energy to solidifiable material 41 based on the sensed force provided by sensor 540. El-Siblani further teaches that when build platform 104 is lowered to a first distance d1 from film assembly 505 and then raised to define a smaller distance d2 between build platform 104 and film assembly 505, during the upward movement of build platform 104, a positive (upward) z-axis force is exerted against solidification substrate assembly 414 and solidifiable material 41 is squeezed out from the space between object 44 and film assembly 505, as the solidifiable material continues to be displaced, the net negative z-axis force will rise, and once the solidifiable material 41 thickness is stable, the sensed force will again correspond to the baseline force (e.g., 1.8V), at this point, pattern generator 108 supplies solidification energy to solidifiable material  41 (Pa [0178]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Van Esbroeck ‘296 with the teachings of El-Siblani and provide the sensor and the controller for sensing the force exerted against the substrate and wait until the sensed force again corresponds to the baseline 

With respect to claim 32, Van Esbroeck ‘296 as applied to claim 31 above teaches that the step of providing a second layer of the solidifiable material between the first solidified exposed object surface and the film comprises moving the build platform toward the film (“the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11”, Pa [0073]).

With respect to claim 33, Van Esbroeck ‘296 as applied to claim 31 above teaches that the step of moving the build platform toward the film is carried out before the step of second tilting the solidification substrate relative to the film about the tiling axis in a direction toward the build platform (“When the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11, the process may begin again (as shown in diagram 12) to print the subsequent layer.”, Pa [0073]).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Van Esbroeck et al. (US 2018/0029296, “Van Esbroeck ‘296”) in view of Van Esbroeck et al. (US 2015/0137426, “Van Esbroeck ‘426”) and El-Siblani et al. (US 2011/0089610-of record) as applied to claim 31, and further in view of Schillen et al. (EP 2011631-of record).

With respect to claims 34 and 35, Van Esbroeck ‘426 as applied in the combination regarding claim 31 above teaches tilting operation, but is silent to providing an actuator operatively connected to the solidification substrate.
In the same field of endeavor, a modified three-dimensional object producing device, Schillen teaches that during a separation step, a tilt of plate 9 and thereby of vat 6 can be controlled and adjusted with respect to the building plane 7A (Pa [0043]) and by means of agitators 40C, co-planarity can again be set after separation has been realised and when the object carrier 5A will again be moved upwards, whereupon solidified material is again brought into the building plane or building region for the subsequent solidification (Pa [0044] and Fig. 5B). In Fig. 5B, the agitator on the right side is shown in the extended configuration in order to tilt the plate 9 upwardly, and one would appreciate that by retracting the agitator on the right side the plate 9 would come back to the plane again.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify combination with the teachings of Schillen so that the one would provide Schillen agitators below the substrate and perform the first tilting and the second tilting for the purpose of finely adjust tilting action. The right side agitator (corresponding to the actuator) out of two agitators performing tilting by extending and retracting meets the claim.

With respect to claim 36, Van Esbroeck ‘426 as applied in the combination regarding claim 31 above teaches tilting operation, but is silent to providing an actuator operatively connected to the solidification substrate.
In the same field of endeavor, a modified three-dimensional object producing device, Schillen teaches that during a separation step, a tilt of plate 9 and thereby of vat 6 can be controlled and adjusted with respect to the building plane 7A (Pa [0043]) and by means of agitators 40C, co-planarity can again be set after separation has been realised and when the object carrier 5A will again be moved upwards, whereupon solidified material is again brought into the building plane or building region for the subsequent solidification (Pa [0044] and Fig. 5B). In Fig. 5B, the agitator on the left side is shown in the retracted configuration in order to tilt the plate 9 downwardly, and one would appreciate that by extending the agitator the plate 9 would come back to the plane again. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Schillen so that the one would provide Schillen agitators below the substrate and perform the first tilting and the second tilting for the purpose of finely adjust tilting action. The left side agitator (corresponding to the actuator) out of two agitators performing tilting by retracting and extending meets the claim.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742